Name: Commission Regulation (EEC) No 3115/80 of 27 November 1980 extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 3045/79, (EEC) No 3046/79 and (EEC) No 1782/80 on Community surveillance of imports of certain textile products originating respectively in Malta, Spain, Portugal and Egypt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 326/ 12 Official Journal of the European Communities 2. 12 . 80 COMMISSION REGULATION (EEC) No 3115/80 of 27 November 1980 extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 3045/79, (EEC) No 3046/79 and (EEC) No 1782/80 on Community surveillance of imports of certain textile products originating respectively in Malta, Spain , Portugal and Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( 1 ), and in particular Article 7 thereof, Having regard to the opinion of the Advisory Committee set up by Article 5 of the above Regula ­ tion , Whereas Commission Regulation (EEC) No 2819/79 (2), the period of validity of which was extended by Regulation (EEC) No 2936/80 (3 ), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas by Regulations (EEC) No 3044/79 (4), (EEC) No 3045/79 (5), (EEC) No 3046/79 (6), and (EEC) No 1782/80 ( 7 ), the Commission established Community surveillance of imports of certain textile products origi ­ nating respectively in Malta, Spain , Portugal and Egypt ; whereas those Regulations expire on 31 December 1 980 ; Whereas the reasons that justified the introduction of the above Regulations are still valid ; whereas the said Regulations should therefore be extended for an addi ­ tional period, HAS ADOPTED THIS REGULATION : Article 1 Community surveillance of imports of certain textile products originating in Malta, Spain, Portugal and Egypt established respectively by Regulations (EEC) No 3044/79 , (EEC) No 3045/79, (EEC) No 3046/79 and (EEC) No 1782/80 is hereby extended until 31 December 1981 . Article 2 This Regulation shall enter into force on 1 January 1981 and shall apply until 31 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 November 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (!) OJ No L 131 , 29 . 5 . 1979, p. 15 . ( 2 ) OJ No L 320 , 15 . 12. 1979 , p. 9 . (J ) OJ No L 305, 14 . 11 . 1980 , p. 12 . ( «) OJ No L 343 , 31 . 12 . 1979, p. 8 . ( 5 ) OJ No L 343, 31 . 12. 1979, p. 11 . (*) OJ No L 343 , 31 . 12. 1979 , p. 12 . F) OJ No L 174 , 9 . 7 . 1980, p. 16 .